COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Michael Toro v. The State of Texas

Appellate case number:   01-15-00214-CR

Trial court case number: 1330494

Trial court:             182nd District Court of Harris County

       On October 15, 2015, this Court abated the appeal and directed the trial court to hold a
hearing to determine why no brief had been filed. The trial court held a hearing and determined
that appellant wished to pursue his appeal and that he was indigent and wanted appointed
counsel. The trial judge appointed Kyle Johnson as counsel for appellant.
        Accordingly, we reinstate the appeal on the active docket. Appellant’s brief is due 30
days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: December 10, 2015